Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 1-5 of the Pre-Brief Conference Request, filed 17 Nov 2020, with respect to the 35 U.S.C. 103 rejections of claims 1, 10, and 19 and the 35 U.S.C. 112(a) and 112(b) rejections of claim 19 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejections are made below.
Status of Claims
Claims 1-2, 4-5, 7-11, and 13-21 are currently examination. No claim(s) has/have been added/cancelled/withdrawn since the Non-Final Office Action of 18 Aug 2020.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-5, 7-9, and 19-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the position system comprises a magnetic position-tracking system.” There is insufficient antecedent basis for this limitation or the antecedent basis for this limitation is unclear. It is unclear whether “the position system” is position-tracking system comprises a magnetic position-tracking system.”
Claim 19 recites the limitation “output a measurement based on the distance between the US transducer and bone tissue of the patient.” There is insufficient antecedent basis for “the distance” or the antecedent basis for “the distance” is unclear. It is unclear whether “the distance” is referring to: a) “a set of distances” recited in claim 19; b) one of “a set of distances” recited in claim 19; c) “a distance of the set of distances” recited in claim 19; d) a distance; or e) otherwise. Claims 20-21 inherit the deficiency by the nature of their dependency on claim 19. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “output a measurement based on a distance between the US transducer and bone tissue of the patient.”
Claim 20 recites the limitation “wherein each of the set of positions are associated with easily identifiable features of the patient.” The phrase “easily identifiable” is a relative term which renders the claim indefinite.  The phrase “easily identifiable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, pg. 9 of the specification discloses examples of “easily identifiable” feature, but does not specifically define nor provide a standard for ascertaining the requisite degree. Claim 21, although depends on claim 20, does not inherit the deficiency since claim 21 recites what features of the patient.”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-5, and 7-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosman (US Patent No. 6006126) in view of Govari (US Patent Pub No. 2004/0254458); Makower et al. (US Patent Pub No. 2006/0063973) – hereinafter referred to as Makower; and Cox et al. (US Patent No. 9456766) – hereinafter referred to as Cox.
Regarding claims 1 and 8, Cosman discloses a method (at least Fig. 16 and 19B), comprising:
receiving multiple measurements, which are acquired using a registration tool (Fig. 19B: probe 1052B) comprising handheld portion (Fig 19B: probe 1052B including probe end 1060B), an ultrasound (US) transducer (Fig. 19B: ultrasonic waves 1062B; Col 26, lines 26-32) and a position sensor (Fig. 19B: tracking means 1058B) configured to be tracked by a position-tracking system (Fig. 16 and 19B: display 1080B; Col 25, lines 9-26: place a stereotactic probe up through nose into sinuses, which are very close to bony anatomy represented by points; Col 28, lines 7-11: solid curves on display 1080B represent physical coordinate representation of physical objects),
wherein the measurements are acquired by touching the handheld portion, in a sequence, to multiple respective locations on a patient’s head (Col 25, lines 9-26: place a stereotactic probe up through nose into sinuses, which are very close to bony anatomy represented by points) and acquiring respective position measurements of the position sensor and respective US measurements of bone tissue (bony structure 1048B) at the locations (Col 26, lines 26-35: ultrasonic waves reflected off bony surface beneath probe; Col 25, lines 21-26: registering image space to physical space by using the points representing bony anatomy; Col 28, lines 7-11: solid curves on display 1080B represent physical coordinate representation of physical objects);
calculating first positions of the bone tissue at the multiple locations, based on the position measurements and the US measurements obtained using the registration tool (Col 25, lines 48-60 and Col 28, lines 7-11);
identifying second positions of the bone tissue at the multiple locations, in an anatomical image of the patient head (Col 26, line 60 - Col 27, line 3; Col 28, lines 7-11: dashed curves represent image scan data representation (i.e., CT)); and
registering the anatomical image with a coordinate system, by correlating the first positions and the second positions (Col 28, lines 2-19).
It is noted that although the teachings of Cosman cited above are taken from different embodiments (i.e., Fig. 16 and 19B), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments as set forth above, because Cosman teaches that a wide range of different embodiments can be constructed based on its disclosure (Abstract), because each of the embodiments add to or subtract from one embodiment that serves as the least common denominator (i.e., Fig. 1), and because each of the embodiments are in the same field of endeavor. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been allow “stereotactic registration and navigation may be applied in the Sinuses and around the eyes,” as taught by Cosman (Col 25, lines 6-55).
Cosman does not explicitly disclose:
wherein the position sensor is concentrically disposed around the ultrasound transducer within the handheld portion;
enable tracking a medical instrument, which is inserted into the patient's head and comprises another position sensor configured to be tracked by the position-tracking system, using the anatomical image registered with the position-tracking system, wherein the position-tracking system comprises a magnetic position-tracking system (claims 1 and 8); and
wherein the medical instrument comprises a sinuplasty catheter (claim 8).
In related art of a probe comprising an ultrasound transducer and a position sensor, Govari, however, discloses:
a position sensor (position sensing device 28) is concentrically disposed around an ultrasound transducer (ultrasound transducer 50) within a housing (Fig. 2: catheter 20; [0107]-[0108]: position sensing device 28 adjacent to functional portion 24 comprising ultrasound transducer 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Cosman to function as claimed, since a probe comprising an ultrasound transducer and a position sensor was well known in the art, as taught by Cosman and Govari, and a position sensor concentrically disposed around an ultrasound transducer within a housing was well known in the art, as taught by Govari. One of ordinary skill in the art could have combined the elements to arrive at the claimed invention in part. The motivation for the combination would have been to allow “a fixed positional and orientational relationship between position sensing device 28 and portion 24 (comprising ultrasound transducer 50),” as taught by Govari ([0108]).
In related art of a method for sinuplasty, Makower additionally discloses:
a sinuplasty catheter (Fig. 6A: guide catheter 600) which is inserted into a patient's head and comprises a position sensor configured to be tracked by a position-tracking system ([0145]: guide catheter 600 having balloon 606 for dilating ostia of paranasal sinuses and navigational marker 604 as a sensor/emitter useable with electromagnetic navigation or image guidance system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Cosman  in view of Govari to function as claimed, since a method for sinuplasty using an anatomical image is registered with a position-tracking system was well known in the art, as taught by Cosman and Makower; registering an anatomical image with a handheld registration tool, wherein the tool includes ultrasound transducer and a position sensor to be tracked by a position-tracking system was well known in the art, as taught by Cosman; and registering an anatomical image with a sinuplasty catheter configured to be inserted into a patient’s head and comprising a position sensor to be tracked by a position-tracking system was well known in the art, as taught by Makower. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been to allow “treating disorders of the ear, nose, throat or paranasal sinuses, including methods and apparatus for dilating ostia, passageways,” as taught by Makower (Abstract).
In related art of a method of using a position-tracking system to track a handheld registration tool and a medical instrument, Cox further discloses:
tracking a medical instrument (needle 1200) which is inserted into a patient and comprises another position sensor (EM sensor 1294) configured to be tracked by a magnetic position-tracking system (processor 1122; Fig. 30; Col 27, lines 7-26) using an anatomical image registered with the position-tracking system (Fig. 23; Col 23, lines 64-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Cosman in view of Govari and Makower to function as claimed, since a method of registering an anatomical image with a position-tracking system was well known in the art, as taught by Cosman, Makower, and Cox; registering an anatomical image for sinuplasty was well known in the art, as taught by Cosman and Makower; registering an anatomical image with a handheld registration tool, wherein the tool includes ultrasound transducer and a position sensor to be tracked by a position-tracking system was well known in the art, as taught by Cosman; registering an anatomical image with a sinuplasty catheter configured to be inserted into a patient’s head and comprising a magnetic position sensor to be tracked by a magnetic position-tracking system was well known in the art, as taught by Makower; and registering and using an anatomical image with a magnetic position-tracking system to enable tracking a medical instrument was well known in the art, as taught by Cox. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention, including “a processor configured to register the anatomical image with a coordinate system of the position-tracking system, by correlating the first positions and the second positions, to enable tracking a medical instrument, which is inserted into the patient's head and comprises another position sensor configured to be tracked by the position-tracking system, using the anatomical image registered with the position-tracking system.” The motivation for the combination would have been to allow “enable the needle (medical instrument) to be tracked and guided toward a target within the body of the patient,” as taught by Cox (Col 26, lines 34-40).
Regarding claims 10, 15, and 17, Cosman discloses an apparatus (at least Fig. 16 and 19B), comprising:
a registration tool (probe 1052B), comprising:
a handheld portion (Fig. 19B: probe 1052B);
an ultrasound (US) transducer (ultrasonic sender of probe 1052B) within the handheld portion (Fig. 19B), which is configured, when the handheld portion is touched sequentially to multiple respective locations on a patient head (Fig. 16 and 19B: display 1080B; Col 25, lines 9-26: place a stereotactic probe up through nose into sinuses, which are very close to bony anatomy represented by points; Col 28, lines 7-11: solid curves on display 1080B represent physical coordinate representation of physical objects), to acquire respective US measurements of bone tissue (bony structure 1048B) at the locations (Col 26, lines 26-35: ultrasonic waves reflected off bony surface beneath probe; Col 25, lines 21-26: registering image space to physical space by using the points representing bony anatomy; Col 28, lines 7-11: solid curves on display 1080B represent physical coordinate representation of physical objects); and
a position sensor (tracking means 1058B on probe 1052B) configured to be tracked by a position-tracking system (detector 1064B, 1066B and stereotactic space probe data processing unit 1070B) and to produce signals indicating respective position measurements of the registration tool at the locations; (Col 26, lines 19-35: determine coordinates of physical points on bony anatomy; Col 28, lines 7-11: solid curves on display 1080B represent physical coordinate representation of physical objects); and
a processor (computer 1072B), which is configured to:
receive the multiple US measurements and the signals indicating respective position measurements acquired by the registration tool (Col 26, lines 26-35; Col 25, lines 9-26; Col 28, lines 7-11);
calculate first positions of the bone tissue at the multiple locations, based on the position measurements and the US measurements (Col 25, lines 48-60 and Col 28, lines 7-11);
identify second positions of the bone tissue at the multiple locations, in an anatomical image of the patient head (Col 26, line 60 - Col 27, line 3; Col 28, lines 7-11: dashed curves represent image scan data representation (i.e., CT)); and
register the anatomical image with a coordinate system of the position tracking system, by correlating the first positions and the second positions (Col 28, lines 2-19).
It is noted that although the teachings of Cosman cited above are taken from different embodiments (i.e., Fig. 16 and 19B), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments as set forth above, because Cosman teaches that a wide range of different embodiments can be constructed based on its disclosure (Abstract), because each of the embodiments add to or subtract from one embodiment that serves as the least common denominator (i.e., Fig. 1), and because each of the embodiments are in the same field of endeavor. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been allow “stereotactic registration and navigation may be applied in the Sinuses and around the eyes,” as taught by Cosman (Col 25, lines 6-55).
Cosman does not explicitly disclose:
wherein the position sensor is concentrically disposed around the ultrasound transducer within the handheld portion;
enable tracking a medical instrument, which is inserted into the patient's head and comprises another position sensor configured to be tracked by the position-tracking system, using the anatomical image registered with the position-tracking system (claims 10, 15, and 17);
wherein the position-tracking system comprises a magnetic position-tracking system (claim 15); and
wherein the medical instrument comprises a sinuplasty catheter (claim 17).
In related art of a probe comprising an ultrasound transducer and a position sensor, Govari, however, discloses:
a position sensor (position sensing device 28) is concentrically disposed around an ultrasound transducer (ultrasound transducer 50) within a housing (Fig. 2: catheter 20; [0107]-[0108]: position sensing device 28 adjacent to functional portion 24 comprising ultrasound transducer 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Cosman to function as claimed, since a probe comprising an ultrasound transducer and a position sensor was well known in the art, as taught by Cosman and Govari, and a position sensor concentrically disposed around an ultrasound transducer within a housing was well known in the art, as taught by Govari. One of ordinary skill in the art could have combined the elements to arrive at the claimed invention in part. The motivation for the combination would have been to allow “a fixed positional and orientational relationship between position sensing device 28 and portion 24 (comprising ultrasound transducer 50),” as taught by Govari ([0108]).
	In related art of an apparatus for sinuplasty, Makower additionally discloses:
a medical instrument (Fig. 6A: guide catheter 600) which is inserted into a patient's head and comprises a position sensor configured to be tracked by a position-tracking system ([0145]: guide catheter 600 having balloon 606 for dilating ostia of paranasal sinuses and navigational marker 604 as a sensor/emitter usuable with electromagentic navigation or image guidance system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by Cosman in view of Govari to function as claimed, since an apparatus for sinuplasty using an anatomical image is registered with a position-tracking system was well known in the art, as taught by Cosman and Makower; registering an anatomical image with a handheld registration tool, wherein the tool includes ultrasound transducer and a position sensor to be tracked by a position-tracking system was well known in the art, as taught by Cosman; and registering an anatomical image with a sinuplasty catheter configured to be inserted into a patient’s head and comprising a position sensor to be tracked by a position-tracking system was well known in the art, as taught by Makower. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been to allow “treating disorders of the ear, nose, throat or paranasal sinuses, including methods and apparatus for dilating ostia, passageways,” as taught by Makower (Abstract).
In related art of an apparatus comprising a position-tracking system tracking a handheld registration tool and a medical instrument, Cox further discloses:
tracking a medical instrument (needle 1200) which is inserted into a patient and comprises another position sensor (EM coil 1290) configured to be tracked by a magnetic position-tracking system (processor 1122; Fig. 29; Col 26, line 57 - Col 27, line 3) using an anatomical image registered with the position-tracking system (Fig. 23; Col 23, lines 64-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by Cosman in view of Govari and Makower to function as claimed, since an apparatus for registering an anatomical image with a position-tracking system was well known in the art, as taught by Cosman, Makower, and Cox; registering an anatomical image for sinuplasty was well known in the art, as taught by Cosman and Makower; registering an anatomical image with a handheld registration tool, wherein the tool includes ultrasound transducer and a position sensor to be tracked by a position-tracking system was well known in the art, as taught by Cosman; registering an anatomical image with a sinuplasty catheter configured to be inserted into a patient’s head and comprising a magnetic position sensor to be tracked by a magnetic position-tracking system was well known in the art, as taught by Makower; and registering and using an anatomical image with a magnetic position-tracking system to enable tracking a medical instrument was well known in the art, as taught by Cox. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part, including “a processor configured to register the anatomical image with a coordinate system of the position-tracking system, by correlating the first positions and the second positions, to enable tracking a medical instrument, which is inserted into the patient's head and comprises another position sensor configured to be tracked by the position-tracking system, using the anatomical image registered with the position-tracking system.”. The motivation for the combination would have been to allow “enable the needle (medical instrument) to be tracked and guided toward a target within the body of the patient,” as taught by Cox (Col 26, lines 34-40).	
Regarding claims 2, 4-5, 7, 9, 11, 13-14, 16, and 18, Cosman in view of Govari, Makower, and Cox discloses all limitations of claims 1 and 10, respectively, as discussed above, and Cosman further discloses:
wherein the US transducer is disposed at a fixed displacement relative to the position sensor (Fig. 19B: end of probe 1060B and tracking means 1058B), and wherein the processor (computer 1072B) is configured to consider the fixed displacement in calculation of the first positions (Col 26, lines 26-60) (claims 2 and 11);
wherein the anatomical image comprises one or more computerized tomography (CT) images (Col 26, lines 60 - Col 27, line 3) (claims 4 and 13);
wherein the locations comprise locations of bone features selected from a list consisting of a cheek bone protrusion, a bridge of a nose, a tip of the nose and a chin (Fig. 16: at least point 1044 on nose; Col 25, lines 9-26: place a stereotactic probe up through nose into sinuses, which are very close to bony anatomy represented by points) (claims 5 and 14);
wherein the multiple US measurements comprise round-trip propagation times of US pulses traversing at each location between an external surface of the head and the respective bone tissue (Col 26, lines 22-43: time delay between sending and receiving ultrasonic signal determined; Col 25, lines 9-26) (claims 7 and 16); and
wherein the handheld portion comprises a handheld wand (Fig. 19B: probe 1052B) (claims 9 and 17).
Regarding claims 19-21, Cosman discloses an apparatus (at least Fig. 16 and 19B), comprising:
a handheld registration tool (Fig. 19B: probe 1052B), comprising:
a housing (Fig 19B: probe 1052B including probe end 1060B);
an ultrasound (US) transducer (ultrasonic sender of probe 1052B) positioned in the housing (Fig. 19B: ultrasonic waves 1062B; Col 26, lines 26-32) and operable to, when the handheld portion is touched sequentially to multiple respective locations on a patient head (Fig. 16 and 19B: display 1080B; Col 25, lines 9-26: place a stereotactic probe up through nose into sinuses, which are very close to bony anatomy represented by points), output a measurement based on a distance between the ultrasound transducer and bone tissue (bony structure 1048B) of the patient (Col 26, lines 26-55: ultrasonic waves reflected off bony surface beneath probe … determine time delay between sending and receiving to determine distance between end of probe 1060B and reflecting bony object 1056B); and
a position sensor (tracking means 1058B on probe 1052B) configured to, when the handheld portion is touched sequentially to multiple respective locations on a patient head (Fig. 16 and 19B: display 1080B; Col 25, lines 9-26: place a stereotactic probe up through nose into sinuses, which are very close to bony anatomy represented by points), produce signals indicating positions of the handheld registration tool within a coordinate system (Col 26, lines 19-35: determine coordinates of physical points on bony anatomy; Col 28, lines 7-11: solid curves on display 1080B represent physical coordinate representation of physical objects); and
a processor (computer 1072B) configured to:
receive a set of positions produced by the position sensor (Col 26, lines 26-35: determine position of bony 1056B relative to tracking means 1058B, digital detector means 1064B, 1066B observing or detection position of probe 1052b; Col 25, lines 9-26; Col 28, lines 7-11);
receive measurements produced by the US transducer and determine a set of distances based on the measurements (Col 26, lines 36-47: receive reflected ultrasonic signal and determine a time delay between sending and receiving to determine distance between end of probe 1060B and reflecting bony object 1056B; Col 25, lines 9-26), wherein each position of the set of positions corresponds to a distance of the set of distances (Col 26, lines 26-47);
determine a set of bone tissue positions by, for each position and distance pair, determining a bone tissue position within the coordinate system based on the measurements based on that position and distance pair (Col 26, lines 19-60: determine coordinates of physical points on bony anatomy 1056B relative to tracking means 1058B by determining distance between end of probe 1060B and bony object 1056B);
based on the set of bone tissue positions, identify a corresponding bone tissue within an anatomical image of the patient (Col 26, line 60 - Col 27, line 3; Col 28, lines 7-11: dashed curves represent image scan data representation (i.e., CT)); and
register the anatomical image with the coordinate system by correlating the set of bone tissue positions with the set of corresponding bone tissue (Col 28, lines 2-19),
wherein each of the set of the positions are associated with easily identifiable features of the patient, and the easily identifiable features of the patient comprise a cheek bone protrusion, a bridge of a nose, a tip of the nose, and a chin (Fig. 16: at least point 1044 on nose; Col 25, lines 9-26: place a stereotactic probe up through nose into sinuses, which are very close to bony anatomy represented by points).
It is noted that although the teachings of Cosman cited above are taken from different embodiments (i.e., Fig. 16 and 19B), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments as set forth above, because Cosman teaches that a wide range of different embodiments can be constructed based on its disclosure (Abstract), because each of the embodiments add to or subtract from one embodiment that serves as the least common denominator (i.e., Fig. 1), and because each of the embodiments are in the same field of endeavor. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been allow “stereotactic registration and navigation may be applied in the Sinuses and around the eyes,” as taught by Cosman (Col 25, lines 6-55).
Cosman does not explicitly disclose:
a magnetic position sensor concentrically disposed around the ultrasound transducer within the housing and configured to produced signals associated with a magnetic field;
track and display a representation of a medical instrument's position relative to the anatomical image based on signals from a second magnetic position sensor associated with the medical instrument, and on the registered anatomical image (claims 19-21).
In related art of a probe comprising an ultrasound transducer and a position sensor, Govari, however, discloses:
a housing (Fig. 2: catheter 20);
an ultrasound transducer (ultrasound transducer 50) positioned in the housing (Fig. 2)
a position sensor (position sensing device 28) is concentrically disposed around the ultrasound transducer (ultrasound transducer 50) within the housing (Fig. 2: catheter 20; [0107]-[0108]: position sensing device 28 adjacent to functional portion 24 comprising ultrasound transducer 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Cosman to function as claimed, since a probe comprising an ultrasound transducer and a position sensor was well known in the art, as taught by Cosman and Govari, and a position sensor concentrically disposed around an ultrasound transducer within a housing was well known in the art, as taught by Govari. One of ordinary skill in the art could have combined the elements to arrive at the claimed invention in part. The motivation for the combination would have been to allow “a fixed positional and orientational relationship between position sensing device 28 and portion 24 (comprising ultrasound transducer 50),” as taught by Govari ([0108]).
In related art of an apparatus for sinuplasty, Makower additionally discloses:
a medical instrument (Fig. 6A: guide catheter 600) comprising a position sensor configured to be tracked by a position-tracking system ([0145]: guide catheter 600 having balloon 606 for dilating ostia of paranasal sinuses and navigational marker 604 as a sensor/emitter usuable with electromagentic navigation or image guidance system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by Cosman and Govari to function as claimed, since an apparatus for sinuplasty using an anatomical image is registered with a position-tracking system was well known in the art, as taught by Cosman and Makower; registering an anatomical image with a handheld registration tool, wherein the tool includes ultrasound transducer and a position sensor to be tracked by a position-tracking system was well known in the art, as taught by Cosman; and registering an anatomical image with a sinuplasty catheter configured to be inserted into a patient’s head and comprising a position sensor to be tracked by a position-tracking system was well known in the art, as taught by Makower. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been to allow “treating disorders of the ear, nose, throat or paranasal sinuses, including methods and apparatus for dilating ostia, passageways,” as taught by Makower (Abstract).
In related art of an apparatus comprising a position-tracking system tracking a handheld registration tool and a medical instrument, Cox further discloses:
a magnetic position sensor within a handheld registration tool (Fig. 30: probe 1140 with EM coil 1290) configured to produced signals associated with a magnetic field (Col 26, line 46 – Col 27, line 26: EM coil 1290 on probe 1140 emits EM signals);
tracking and displaying a representation of a medical instrument’s position (needle 1200 and Fig. 23) relative to an anatomical image based on signals from a second magnetic position sensor associated with the medical instrument (EM sensor; Fig. 29; Col 26, line 46 – Col 27, line 26: EM sensor 1294 on needle 1200) using an anatomical image registered with the position-tracking system (Fig. 23; Col 23, lines 64-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by Cosman in view of Govari and Makower to function as claimed, since an apparatus for registering an anatomical image with a position-tracking system was well known in the art, as taught by Cosman, Makower, and Cox; registering an anatomical image for sinuplasty was well known in the art, as taught by Cosman and Makower; registering an anatomical image with a handheld registration tool, wherein the tool includes ultrasound transducer and a position sensor to be tracked by a position-tracking system was well known in the art, as taught by Cosman; registering an anatomical image with a medical instrument with a magnetic position sensor to be tracked by a magnetic position-tracking system was well known in the art, as taught by Makower; and using a registration tool with a magnetic position sensor and tracking and displaying a medical instrument’s position relative to an anatomical image at least based on magnetic position sensor was well known in the art, as taught by Cox. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “enable the needle (medical instrument) to be tracked and guided toward a target within the body of the patient,” as taught by Cox (Col 26, lines 34-40).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Silwa, Jr. et al. (US Patent No. 6122538) discloses at least in Fig. 2A and 3A a position sensor concentrically disposed around an ultrasonic transducer within a housing; and
Silwa, Jr. et al. (US Patent No. 5690113) discloses at least in Fig 2-3 a position sensor concentrically disposed around an ultrasonic transducer within a housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793